DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al (US 5,900,055) in view of Haringer et al (US 2018/0044814), Fusegawa et al (US 2006/0236919) and Sakurada et al (US 2007/0017433).
Nagai et al teaches an apparatus for continuous crystal pulling (abstract), comprising: a crucible (double crucible 1) including a first sub-crucible (outer crucible 2) and a second sub-crucible (inner crucible 3) located at an inner side of the first sub-crucible, wherein a material feeding space 2 is formed between the first sub-crucible and the second sub-crucible; and a delivery duct 10 disposed corresponding to the material feeding space 2 and configured to supply materials into the crucible.
Nagai et al does not teach the delivery duct is adapted to extend into the material feeding space, the first distance is greater than the second distance, and wherein in both the first state and the second state, a distance between the bottom surface of the draft tube and a crystal-liquid interface in the crucible is kept substantially unchanged.
In an apparatus for growing a monocrystalline ingot (abstract), Haringer et al teaches a telescopic feed tube (delivery duct) 130 with fixed, inner feed tube 144 and a moveable, outer feed tube 146, and the outer feed tube is configured to move relative to the inner feed tube between an extended position and a retracted ([0019]-[0041], Figs 1-3), which clearly suggests a delivery duct is adapted to extend into the material feeding space.  Haringer et al also teaches the feed tube may be positioned below the surface of the melt or in a retracted position in which the feed tube is removed from the growth chamber 104 ([0043]-[0052]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nagai et al by using a telescopic feed tube (delivery duct) which is adapted to extend into the material feeding space, as taught by Haringer et al, to prevent splashing and evaporation of dopants ([0002]-[0012], [0046]-[0050]).
The combination of Nagai et al and Haringer et al does not teach a draft tube located above the crucible and a ratio of an inner diameter of the second sub-crucible to an outer diameter of the draft tube is >1.05, and wherein in a first state, a distance between a bottom surface of the draft tube and a bottom surface of the crucible is designated as a first distance, and in a second state, a distance between the bottom surface of the draft tube and the bottom surface of the crucible is designated as a second distance
In a Czochralski crystal growth apparatus, Fusegawa et al teaches a cylindrical gas flow guide cylinder which reads on a draft tube 4, located above the crucible 5 and the cylindrical gas flow guide cylinder surrounding a pulled single crystal 3, and the gas flow guide is disposed to be close to a crystal by a distance in the range of 10 mm to 200 mm from the crystal ([0001]-[0006], [0039]-[0054]). Fusegawa et al also teaches growing a crystal is 200 mm or more ([0024]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Nagai et al and Haringer et al by providing a draft tube, as taught by Fusegawa et al, to straighten flow of an inert gas provided in a chamber during the growth and efficiently exhausting out of the furnace a silicon oxide that evaporates from the melt ([0004]).
In regards to a ratio of an inner diameter of the second sub-crucible to an outer diameter of the draft tube is >1.05, the combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al teaches a specific example where the double crucible comprises an outer crucible diameter of 18 inches (~457 mm), an inner crucible diameter of 14 inches (~355 mm) and a silicon crystal of 6 inches in diameter (~152 mm) (Nagai col 7, ln 55-67), and the gas flow guide is disposed to be close to a crystal by a distance in the range of 10 mm to 200 mm from the crystal (Fusegawa  [0004]), thus would clearly suggests a draft tube diameter of 162 mm (152+10) to 352 mm (152+200) for a 6 in crystal, and would overlap the claimed ratio (draft tube diameter of less than approximately 338 mm for a 355 mm inner crucible). Overlapping ranges are prima facie obvious (MPEP 2144.05).
In regards to “a first state, a distance between a bottom surface of the draft tube and a bottom surface of the crucible is designated as a first distance, and in a second state, a distance between the bottom surface of the draft tube and the bottom surface of the crucible is designated as a second distance while the delivery duct is adapted to extend into the material feeding space, the first distance is greater than the second distance, and wherein in both the first state and the second state, a distance between the bottom surface of the draft tube and a crystal-liquid interface in the crucible is kept substantially unchanged,” this feature is interpreted as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al teaches the crucible 1 is attached to a rotary shaft 8 so the crucible can rotate and move vertically (Nagai Fig 1, col 4, ln 45-67); therefore the distance between the bottom surface of the draft (gas guide cylinder) and the bottom surface of the crucible can be changed between a first state and second state, and the delivery duct (feed pipe) is extendable into the crucible or retractable to outside the growth chamber (Haringer [0032]-[0035]); therefore is capable of the claimed intended a distance between the bottom surface of the draft tube and a crystal-liquid interface in the crucible is kept substantially unchanged.
The combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al does not teach the draft tube is configured to move between a first position and second position.
In a Czochralski apparatus, Sakurada et al teaches a single crystal apparatus comprising a main chamber 1, a quartz crucible 5, a heater 7, a gas flow guide cylinder (draft tube) 11 and a heating insulating member 12 at the bottom of the gas flow guide cylinder 11 so as to oppose a raw material melt 4, and driving mechanism 23 for the heating insulating member is provide at the top of the gas flow guide cylinder 11 so that a position of the heat insulating member can be adjusted upwardly or downwardly by moving the gas flow guide cylinder upwardly or downwardly, such that the distance L1 between the surface of the melt and the heat insulating member can be changed with ease to control a V/G ratio to grow a desired defect free region (Abstract; [0040]-[0060]; Fig 6), which clearly suggest a draft tube is configured to move between a first position and second position because the driving mechanism can move the draft tube/gas guide cylinder.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al by providing a driving mechanism for the draft tube so that a position of the heat insulating member can be adjusted upwardly or downwardly by moving the draft tube upwardly or downwardly, such that the distance between the surface of the melt and the heat insulating member can be changed between a first position or a second position to control a V/G ratio to grow a desired defect free region.
Referring to claim 2, the combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al does not explicitly teach a ratio of the inner diameter of the second sub-crucible to the outer diameter of the draft tube is in a range from 1.09 to 1.3. The combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al teaches a specific example where the double crucible comprises an outer crucible diameter of 18 inches (~457 mm), an inner crucible diameter of 14 inches (~355 mm) and a silicon crystal of 6 inches in diameter (~152 mm) (Nagai col 7, ln 55-67), and the gas flow guide is disposed to be close to a crystal by a distance in the range of 10 mm to 200 mm from the crystal (Fusegawa  [0004]), thus would clearly suggests a draft tube diameter of 162 mm to 352 mm for a 6 in crystal, and would overlap the claimed ratio ( (draft tube diameter of ~325 mm (355/325=1.09) to 273 mm (355/273 mm=1.3). Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 3, the combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al does not explicitly teach the draft tube comprises a straight tube portion, and a gap is formed between an inner sidewall of the second sub-crucible and an outer sidewall of the straight tube portion of the draft tube with a width in a range from 50mm to 150mm. The combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al teaches a specific example where the double crucible comprises an outer crucible diameter of 18 inches (~457 mm), an inner crucible diameter of 14 inches (~355 mm) and a silicon crystal of 6 inches in diameter (~152 mm) (Nagai col 7, ln 55-67), and the gas flow guide is disposed to be close to a crystal by a distance in the range of 10 mm to 200 mm from the crystal (Fusegawa  [0004]), thus would clearly suggests a draft tube diameter of 162 mm to 352 mm for a 6 in crystal, and would overlap the claimed gap range for a 355 mm inner crucible and a draft tube diameter of 302 mm (352-50) to 202 mm (352-150). Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 4-5, the combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al does not explicitly teach the claimed diameter for the draft tube and first-sub crucible. Changes in size and shape are prima facie obvious (MPEP 2144.04). Larger crucibles up to 40 inches in diameter are well known in the art, and growth of silicon single crystal using the Czochralski growth method are known to be grown to up to 16 inches (~400 mm). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al by providing a larger inner crucible having a diameter of 600-650 mm or 750-800 mm, to grow larger crystals up to 16 inches (~400 mm), and a gas guide within the known range of 10-200 mm larger in diameter than crystal, would overlap the range of 500-550 mm for a 400 mm diameter crystal.
Referring to claim 6, this limitation is intended use. Residual mass is the result of the process of using the apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al teaches a Czochralski crystal growth apparatus capable of pulling a crystal, and would be capable of having the claimed residual mass.
Referring to claim 7, this limitation is interpreted as intended use. The combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al teaches a telescopic feed tube having an outer tube (straight arm portion) that is retractable and extendable; therefore is capable of providing a length of a length of a portion of the straight arm portion extending into the material feeding space in the first state is less than a length of a portion of the straight arm portion extending into the material feeding space in the second state.
Referring to claim 8, the combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al does not explicitly teach a length of the straight arm portion is in a range from 180mm to 300mm. Changes in size and shape are prima facie obvious (MPEP 2144.04). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al to provide a length of the straight arm portion is in a range from 180mm to 300mm to provide the tube to the melt surface for a chamber of a particular size.
Referring to claim 9 and 11, the combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al teaches a rotary shaft 8 attached to the crucible for rotating and vertically moving the crucible (Nagai Fig 1, col 4, ln 50-67), which clearly suggests a lifting mechanism comprises a lifting rod (shaft 8) and a driving portion, and one end of the lifting rod is connected to an exterior of the first sub-crucible; and the driving portion is connected to the lifting rod and configured to drive the lifting rod to move and in turn drive the crucible to move because a driving mechanism is required to move and rotate the shaft.
Referring to claim 10, the combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al teaches a lifting mechanism 23 connected to draft tube 11 (Sakurada Fig 6).
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Nagai et al, Haringer et al, and Fusegawa et al does not explcitily teach the draft tube is configured to move between a first and second position. Sakurada et al teaches the draft tube is configured to move using a driving means 23 to control a V/G ratio (Fig 6; [0037]-[0060]).
Applicant’s arguments regarding Haringer et al is noted but not found persuasive. Haringer et al is merely relied upon to teach a delivery duct. Sakurada et al teaches the draft tube is configured to move using a driving means 23 to control a V/G ratio (Fig 6; [0037]-[0060]).
Applicant’s arguments regarding the size of the crucible is noted but not found persuasive. The examiner maintains the changes in size and shape are prima facie obvious and larger crucibles are well known in the art and used to grow larger crystals, as evidenced by Zepeda et al (US 2018/0320287) which teaches a double crystal with first crucible having a diameter of 40, 36, 32, 38, or 24 inches and second crucible having diameters of 35, 32, 28, 24, 22, or 20 inches ([0019]; Fig 1). Applicant has not rebutted the prima facie case of obviousness; therefore, the rejection is maintained.
Applicant’s arguments regarding claim 7 is noted but not found persuasive. Claim 7 is interpreted as intended use. The combination of Nagai et al, Haringer et al, Fusegawa et al and Sakurada et al teaches a telescopic feed tube having an outer tube (straight arm portion) that is retractable and extendable; therefore is capable of providing a length of a length of a portion of the straight arm portion extending into the material feeding space in the first state is less than a length of a portion of the straight arm portion extending into the material feeding space in the second state, and the draft tube 11 is also movable between a first and second position using the driving means 23 (Sakurada Fig 6). The outer tube is straight, which clearly suggests a straight arm portion. The position of the feed tube and the draft tube are movable; therefore is capable of the claimed positions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zepeda et al (US 2018/0320287) teaches a double crystal with first crucible having a diameter of 40, 36, 32, 38, or 24 inches and second crucible having diameters of 35, 32, 28, 24, 22, or 20 inches ([0019]; Fig 1).
Watanabe et al (US 2005/0076826) teaches growth of silicon single crystal ingots of 200 mm (8 inches) to 400 mm (16 inches) in diameter or more ([0033]; abstract).
Kubota et al (US 2009/0120352) teaches a single crystal side flow straightening member 11 and melt surface side flow straightening member 12 (abstract; Fig 1)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714